DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-9 are pending.  Claims 7-9 are withdrawn.  Claims 1-6 are under examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201810068015.X, filed on January 24, 2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Group I drawn to a Saccharomyces cerevisiae plasmid expression system in the reply filed on December 9, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 9, 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

Specification Objections
The disclosure is objected to because of the following informalities: 
p. 4, paragraph [0009], lines 17-18 - "an exogenous or endogenous gene expression cassette" should read "an exogenous or endogenous gene"
p. 9, paragraph [0028], line 20 - "illustrative" should read "illustration" or "illustrative purposes"
p. 11, paragraph [0037], lines 14-15 - "CrPV intergenic region (IGR)" should read "Cricket paralysis virus intergenic region (CrPV IGR)".  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: the term "expession", in line 4, should read "expression".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject URA3 (see sequence alignment).  It is unclear how a hygromycin B resistance gene can be encoded by a uracil gene.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gietz and Sugino (Gene, published December 30, 1988, Vol. 74. Issue 2. Pp. 527-534; and attached sequence alignment) in view of Palmer et al. (US6368862 B1, published April 9, 2002) and Zucca et al. (US-20100028963-A1, published February 4, 2010; and attached sequence alignments).
Gietz and Sugino teach yeast-Escherichia coli shuttle vectors derived from plasmid pUC19 constructed with mutated alleles of endogenous Saccharomyces cerevisiae genes (lacking restriction enzyme recognition sequences found in the pUC19 multiple cloning site) for greater flexibility in subcloning (see Summary).
Regarding claims 1 and 5, Gietz and Sugino teach a Saccharomyces cerevisiae expression system consisting of a host transfected by an expression vector (“series of yeast-Escherichia coli shuttle vectors”; “features of these vectors include...efficient transformation of S. cerevisiae” [see Summary]; “yeast strain DBY747 was transformed using Li acetate method” [Table II legend]), wherein the expression vector is circular (see Figure 2) and is a shuttle plasmid vector constructed between Saccharomyces cerevisiae and Escherichia coli (“construct a series of yeast-Escherichia coli shuttle vectors” [see Summary]) and the expression vector comprises a plurality of operable elements, the plurality of elements operable elements comprising from 5’ to 3’ a YEplac195 plasmid backbone (see Figure 2), an exogenous or endogenous gene (“three yeast genes were ligated into the EcoRI site of this plasmid” [Figure 2 legend, page 531, line 15), and a selective marker gene (Ampicillin [see Figure 2]).  Gietz and Sugino further teach the YEplac195 plasmid is a yeast episomal plasmid including an ori of a yeast 2µ plasmid (“a plasmid containing a 2 µm DNA replication origin [YEplac series]” [page 531, column 1, paragraph 2]; see Figure 2).
Regarding claim 2, Gietz and Sugino teach features of the expression system of claim 1 as described above and the exogenous or endogenous gene is a uracil gene (“The vectors YCplac33, YEplac195 and YIplac211 contain the URA3 gene” [Figure 3 legend, page 531, lines 7-8]).  
However, Gietz and Sugino do not teach the exogenous or endogenous gene expression cassette comprising sequentially from upstream to downstream: an rRNA promoter, an internal ribosome entry site, an exogenous or endogenous gene, a poly(T) sequence, and an rDNA terminator and do not explicitly teach a selective marker gene expression cassette comprising a promoter, a selective marker gene, and a transcription terminator.  Regarding claim 5, Gietz and Sugino do not explicitly teach the selective marker gene cassette having promoter with SEQ ID NO: 8, the terminator having SEQ ID NO: 9, or the selective 
Palmer et al. teach rDNA promoter constructs useful in plasmids and vectors directing transcription of RNAs in a Pol I-specific manner in mammalian cells (see abstract and Field of Invention [column 1, lines 13-16]).  
Regarding claims 1, 2, 5, and 6, Palmer et al. teach an expression cassette comprising sequentially from upstream to downstream an rDNA promoter, an internal ribosome entry site sequence, an exogenous or endogenous gene expression cassette, a poly(T) sequence (which is transcribed as a polyA signal) (“In a representative embodiment the invention provides constructs consisting essentially of a DNA that has in serial array a 5' rDNA promoter, an IRES element, a coding region, and a 3' PolyA signal.” [column 10, lines 35-38]; Figure 1).  Palmer et al. further teach an rDNA terminator (“The term "rDNA" as used herein is used to encompass both transcribable nucleotide sequences, and intergenic regions, promoters, enhancers, terminators, and other control elements that may have attendant advantages of changing the properties of the encoding by an rDNA promoter.” [column 6, lines 50-55].  Palmer et al. teach a selective marker gene expression cassette comprising a promoter and a selective marker gene (“FIG. 1 shows the plasmid map with restriction site markers for a representative circularized plasmid construct (pHENA) containing in serial array: a human rDNA promoter element (H); an encephalomyocarditis virus IRES element (E); a coding region containing a reporter neomycin resistance gene (neo; N); and, an SV40 virus polyadenylation signal (polyA; A)”; [column 3, lines 38-44]).  Palmer et al. teach, “The invention provides rDNA promoter constructs useful in plasmids and vectors that direct transcription of RNAs in a Pol I-specific manner. The efficiency of protein production from the resulting transcripts approaches and in some cases surpasses that achieved with a strong Pol II-specific promoter. The nucleic acid constructs of the invention offer several advantages over previous Pol II vector systems, because rDNA promoters are highly active in essentially all cell types, and Pol I expression is under different cellular controls 
Zucca et al. teach a gene expression system in yeast using an expression cassette to produce derivatives of aromatic compounds for bioconversion to vanillin (page 1, column 1, paragraphs [0001; 0009].  
Regarding claims 1 and 2, Zucca et al. teach a gene expression system with wherein the selective marker gene expression cassette comprises a promoter, a selective marker gene, and a transcription terminator (“one embodiment of the invention, the yeast comprises at least one expression system which contains the gene encoding Vanillyl alcohol oxidase. Advantageously, said expression system comprises: (1) means for integrating said system into the genome of said cell, comprising two nucleotide sequences, (2) means for selecting said cell having integrated said system, comprising a selection insert comprising two LOXP sequences bordering a promoter, a selectable marker of the gene for resistance to antibiotics type, and a terminator, (3) an expression cassette for the gene encoding Vanillyl alcohol oxidase, comprising a promoter which allows the expression of said gene, at least one cloning site which allows the integration of said gene, and a terminator.” [page 2, column 1, paragraphs [0019-23]]).  
Regarding claim 5, Zucca et al. teach a promoter and a terminator in a selective marker gene expression cassette for antibiotic resistance.  Zucca et al. teach promoters with SEQ ID NO: 8 (pages 8-9; claim 23) having 100% identical sequence match for the 344bp of SEQ ID NO: 8 of the present application and a terminator with SEQ ID NO: 9 (page 9; claim 23) having 100% identical sequence match for the 198bp of SEQ ID NO: 9 of the present application (see attached sequence alignment).  Zucca et al. teach, “According to another preferred embodiment of the invention, the promoters used in the expression system are strong promoters, i.e. 
Regarding claim 6, Zucca et al. teach a gene expression cassette wherein the selective marker gene is G418 resistance gene.  Zucca et al. teach a geneticin resistance gene with SEQ ID NO: 10 (page 9; claim 24) having 100% identical sequence match for the 810bp of SEQ ID NO: 7 (see attached sequence alignment).
Gietz and Sugino teach a yeast-E.coli YEplac195 plasmid shuttle vector with expression cassettes for a gene and a selective marker gene.    Palmer et al. teach rDNA promoter expression cassettes for genes that have improved gene expression (column 2, lines 49-62).  Zucca et al. teach expression cassettes for markers with a promoter and a terminator that have increased expression and mRNA stability (paragraph [0030]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assemble a yeast plasmid shuttle vector with gene expression cassettes and all of the above features based on the combined teachings of Gietz and Sugino, Palmer et al., and Zucca et al.  Indeed, one having ordinary skill in the art would have been motivated to combine different eukaryotic noncoding transcriptional regulatory control elements with antibiotic selection markers of the combined inventions in order to enhance endogenous or exogenous gene expression.  The level of skill in the art is high.  Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success of in practicing the claimed invention.  Thus, the claimed invention as a whole is prima facie obvious.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gietz and Sugino (Gene, published December 30, 1988, Vol. 74. Issue 2. Pp. 527-534) in view of Palmer et al. (US6368862 B1, published April 9, 2002) and Zucca et al. (US-20100028963-A1, published February 4, 2010), as applied to claims 1-2 and 5-6 above, in further view of Ganley et al. (Proceedings of the National Academy of Sciences, published August 16, 2005, 
The teachings of Gietz and Sugino, Palmer et al., and Zucca et al. render obvious claims 1, 2 and 5 as applied above.  Palmer et al. further teach rDNA promoter constructs having an IRES element and polyA signal sequence (abstract).  However, none of the references teaches the rDNA promoter having SEQ ID NO: 1 and the rDNA terminator having SEQ ID NO: 2 and the IRES element having SEQ ID NO: 3. 
Ganley et al. teach gene-independent noncoding, conserved functional elements involved in controlling gene expression in the yeast ribosomal DNA (title; abstract; page 11787, column 1, paragraph 1).
Regarding claim 4, Ganley et al. teach an rDNA promoter with accession numbers DQ130089, DQ130090, DQ130091, and DQ130103 deposited in the GenBank database (page 11787) having 100% identical sequence match for the 600bp of SEQ ID NO: 1 and teach an rDNA terminator with accession numbers DQ130074, DQ130073, DQ130073, and DQ130086 deposited in the GenBank database (page 11787) having 100% identical sequence match for the 284bp of SEQ ID NO: 2 (see attached sequence alignment).  
Jewett et al. teach expression cassettes for protein expression comprising an IRES element with SEQ ID NO: 93 (page 39; Example 2, paragraph [0116]) having 100% identical sequence match for the 180bp of SEQ ID NO: 3 of the present application (see attached sequence alignment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assemble a yeast plasmid shuttle vector with gene expression prima facie obvious.

 Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim (claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239.  The examiner can normally be reached on IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636